UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6222


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME VAN BUREN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:03-cr-00253-H-1)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,     Chief   Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Van Buren, Appellant Pro Se.     Jennifer P. May-Parker,
Assistant United States Attorney, John Samuel Bowler, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome van Buren appeals the district court’s order

denying his motion for a reduction in sentence pursuant to 18

U.S.C.    § 3582(c)(2)    (2012),          based    on    Amendment      750   to   the

Sentencing    Guidelines.            The    district       court      denied    relief,

finding    that     Amendment    750       had     no    effect    on    van   Buren’s

Guidelines range because he was sentenced as a career offender.

We affirm.

            After    review     of   the     record,      we   find     no   reversible

error in the district court’s denial of § 3582(c)(2) relief.

Because van Buren was sentenced in 2005, prior to the effective

date of the Fair Sentencing Act (“FSA”), the FSA does not apply.

United States v. Bullard, 645 F.3d 237, 246-49 (4th Cir. 2011);

see United States v. Black, 737 F.3d 280, 282 (4th Cir. 2013),

cert. denied, 2014 WL 956495 (U.S. Apr. 21, 2014).                       Further, van

Buren’s Guidelines range was determined by his career offender

status.     See United States v. Munn, 595 F.3d 183, 187 (4th Cir.

2010).     Finally, although Van Buren argued that the FSA did in

fact     change   his   Guidelines          range       because    it    lowered    the

statutory maximum penalty for his drug offense, which resulted

in a lower career offender base offense level, we reject his

claim.     See United States v. Charles, __ F.3d __, __ 2014 WL

1424468, at *1 (9th Cir. 2014).



                                            2
          Accordingly,   we   affirm.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  3